The trial court and the Court of Civil Appeals having found and held, upon the evidence, that the note had been fully paid, and the legal effect of such payment being to relieve and release, in fact, all the land described in the deed of trust from the lien thereby created, there is presented, in this court, the naked question as to whether there is, in the record, any evidence of probative force in support of that finding of fact. If that question should be answered affirmatively the judgments of both lower courts properly disposed of this case.
With the weight of conflicting evidence upon an issue of fact this court is not concerned, that entire matter lying wholly outside of its jurisdiction. Const., art. 5, sec. 3; Rev. Stats., art. 1521; Warren v. City of Denison, 89 Tex. 557,36 S.W. 404; Mutual Life Ins. Co. v. Hayward, 88 Tex. 315,30 S.W. 1049; Clarendon Ld. Inv. Agency Co. v. McClelland,86 Tex. 187, 22 L.R.A., 105, 23 S.W. 526; Texas 
P. Ry. Co. v. Levine, 87 Tex. 437, 29 S.W. 466; Texas  N.O. Ry. Co. v. Echols, 87 Tex. 339,27 S.W. 60, 28 S.W. 517; Gulf, C.  S.F. Ry. Co. v. Cannon,88 Tex. 312, 31 S.W. 498; Hunter v. Eastham,95 Tex. 648, 69 S.W. 66; Schley v. Blum, 85 Tex. 551
[85 Tex. 551], 22 S.W. 667. In Railway Co. v. Levine,supra, this court said: "It *Page 634 
is not within the power of this court to determine the issue made by the evidence; it is a question of fact, and no matter how overwhelming the rebutting evidence may be, the Constitution and laws of the State have denied jurisdiction to this court." Indeed, that much is conceded, in effect, by the majority opinion in this case.
Inherently, and under the settled practice in this court, the only fair and adequate test in the premises which this court can apply is to disregard all contradictory evidence and to consider, by itself alone, the testimony tending to prove that the note had been paid in full.
In Wininger v. Fort Worth  D.C. Ry. Co., 105 Tex. 56,143 S.W. 1150, this court, through Chief Justice Brown, said:
"The honorable Court of Civil Appeals had authority to reverse the judgment of the trial court on the preponderance of the evidence, but it could not render the judgment, if, discarding all adverse evidence and giving credit to all evidence favorable to the plaintiff and indulging every legitimate conclusion favorable to the plaintiff which might have been drawn from the facts proved, a jury might have found in favor of the plaintiff."
And in Cartwright v. Canode, 106 Tex. 507, 171 S.W. 696, this court likewise said:
"In passing upon this question, we must reject all evidence favorable to the plaintiffs in error, and consider only the facts and circumstances which tend to sustain the verdict, and if the jury in an honest and impartial effort to arrive at the truth might have reached the conclusion embodied in this verdict, this court can not set it aside. . . . This court must pass upon that issue as if the evidence favorable to the defendants had not been before the jury. The facts are of such nature that one reading the record might not get their full force as would one seeing and hearing the witnesses."
This rule applies whether the trial was before a jury or not.
Eliminating, then, the testimony of the president of the bank, which was both payee and owner of the note, and also the testimony of its maker, to the effect that it had not been fully paid and that the recitals in the release to the effect that the note had been fully discharged are simply erroneous, we face the foregoing question concerning the probative force of said release as a whole.
In support of the judgment of the trial court, all reasonable presumptions must be indulged; wherefore this court must presume that the trial court found and held that the note described in and secured by said deed of trust had been fully paid off and satisfied.
In my opinion, the oft-repeated recitals in the release to the effect that the entire debt, principal and interest, secured by the original deed of trust had been fully paid off and satisfied were amply sufficient, in and of themselves, and without regard to any or all other testimony in the case, written or oral, to support such finding of fact and the judgments of the lower courts, and that effect of said recitals is heightened and strengthened by the declarations, in the same instrument, that the *Page 635 
lien theretofore existing by virtue of said deed of trust was being fully released and satisfied; wherefore I think the judgment of the lower courts should be affirmed.
That my conclusion is sound and unanswerable seems obvious; but, in deference to the views expressed by the majority, and their action in reversing and rendering, I will indicate the course of reasoning by which my conclusion has been reached.
The record before us shows that the release was signed by the bank, acting through its president, and acknowledged by him in that capacity. Throughout this case it has been treated as the act and deed of the bank, and I will so treat it. Muller v. Boone, 63 Tex. 91; Ballard v. Carmichael,83 Tex. 368, 18 S.W. 734.
In determining the probative force and legal effect of said release, as it stood in evidence, it is necessary, first, to ascertain the meaning and import of its language.
The declaration therein that "said note with accrued interest has been fully paid" is unequivocal and definite. Following the recital, and referring to the book and page of the county records upon which the deed of trust securing it had been recorded, said release declared that it was executed "in consideration of the premises and of the full and final payment of said note, the receipt of which is hereby acknowledged."
Unquestionably, payment of an entire debt extinguishes, ipsofacto, any and all liens securing it. Consequently, and necessarily, the fair and legal effect of said recitals, upon the face of the instrument, was to release all of the land described in said deed of trust from the lien thereby created. To effectually accomplish that result no declaration of purpose or consequence was necessary.
However, said recitals were followed by the operative words "do by these presents, remise, release and quit claim unto the said W.S. Roberts, his heirs and assigns, the lien heretofore existing on said premises by virtue of said deed of trust, and do hereby declare the same fully released and satisfied." It will be observed that the release does not, as is usual in merely partial releases of liens, declare that a certain defined portion of the land covered by the lien is released from its operation and effect, coupling with such declaration a statement that the lien shown by the deed of trust is expressly retained and continued in force to secure the unpaid portion of the debt.
It is true that the words "said premises" there relate to and mean only said "fifty acres," but that which is declared released is not said fifty acres, or any other land, but "the lien," the words "heretofore existing on said premises by virtue of said deed of trust" being descriptive merely, and serving no purpose whatever except to identify the lien which was being released. It is but natural and reasonable to presume, or infer, from the instrument as a whole, that if its purpose had been to restrict its operation apter words to express that purpose and legal effect would have been employed. The words "remise, release and quit-claim" are not inapplicable to a "lien," while the words "do declare the same *Page 636 
fully released and satisfied" are plainly inapplicable, or, at least, inappropriate, in referring to the "fifty acres," or to any land. It would be absurd to declare any land fully "satisfied," but it is entirely natural, customary and proper to declare a lien "fully released and satisfied," and I think that was done by said release.
Any other view of the matter appears to me to be purely fanciful and entirely too transcendental to control the practical affairs of mortals who are accustomed to rely and act upon statements, whether oral or written, upon the assumption that words embodied therein are used in their ordinary sense. In that sense the operative words of this release certainly mean that the entire lien on all the land described in the deed of trust is being fully and finally discharged. That interpretation of said operative clause is supported and even rendered actually necessary by the preceding reiterated recital of full payment of the note, with interest. Moreover, the fundamental, elementary and established rule for the construction of deeds and like instruments affecting title to land is that they are to be construed most strongly against the grantor.
The majority opinion, in several passages, treats the instrument in question as not releasing all the security; as releasing only fifty acres; as failing to release the other land; as not necessarily implying that the note had been paid in full; as suggesting that a mistake had been made, "either in stating that the note had been paid in full, or in retaining a mortgage on the greater portion of the bank's security"; as showing that "the bank did not release all of the land"; and holds, in substance, that the only reasonable explanation of what it thus assumes to be contradictory statements in the release is "that the mortgage was retained on the balance of the land to secure the payment of some of the unpaid portion of said note." Respectfully, yet emphatically, I must say that I regard all that as but the sheerest assumptions. In said release as a whole I am utterly unable to find any contradictory expressions whatever. And even if the operative clause could be construed as expressly releasing only the fifty acres, it would not imply that the lien was to be retained on the residue of the land, and that clause, therefore, would not, in any wise, conflict with the recitals that the note had been paid in full. Certainly between those recitals and an operative clause expressly declaring that all of the land was being released from that lien there would be no sort or shade of conflict whatever; and for the same reason there can be no inconsistency between those recitals and the operative clause which expressly released only a described portion of the land from that lien, and did not, expressly, or by necessary implication, retain such lien upon the residue of the land or any part thereof.
But, even if it be conceded, for the sake of the argument, that the latter portion of said release impliedly purports to retain and preserve said deed of trust lien upon all the land except the fifty acres tract, yea, even if it expressly so declared, that would introduce into the release an element of inconsistency which I am unable to find in it, but such inconsistency, while it might detract somewhat from the probative force *Page 637 
of the release as a whole, certainly would not wholly destroy or neutralize the natural and legal force and effect of said reiterated declarations therein that the entire deed of trust debt had been fully paid off and satisfied; and, even in that condition, the release, as a whole, would support the finding that said recitals of full payment silently spoke the truth. The trial court, like a jury, has a right to believe one witness, even though he contradicts himself, rather than two or more witnesses who testify to the contrary without crossing themselves, or each other, and that principle applies to such documentary evidence as said release and the contradicting oral testimony of the two living witnesses. Under such circumstances the most that can be said, justly, is that the evidence would support a judgment either way, and that, if not satisfied therewith, the Court of Civil Appeals might properly reverse and remand, but even that much this court could not properly do.
To illustrate the meaning and legal effect of said release, let us suppose that in an action by the bank against the maker of the note for debt and foreclosure of its deed of trust lien the bank should introduce in evidence only said note and deed of trust, and that the maker of the note should introduce in evidence only said release, and that, on such evidence alone, a jury or the trial court should find for the defendant, and that judgment should be entered accordingly; under such circumstances, could it justly be said that such judgment was without evidence to support it? Clearly not, it seems to me, and I apprehend that, in such case, this court would not disturb such judgment; yet, logically, that very result would follow from an application therein of the reasoning set forth in the controlling opinion in this case.
Clearly, I think, the phraseology of said release is such as to protect, to the fullest extent, against said deed of trust lien, an innocent purchaser for value, in reliance thereon, of all or any portion of the land embraced by said deed of trust. In such a case, under our registration laws, both the payee and the maker of the note would be bound by the recitals and terms of the instrument of record and neither would be heard to contradict them; and, especially if the release were the only evidence relating to payment of the note, it would be not only the right, but the duty of the trial court, to charge the jury, peremptorily, that to the extent necessary for the protection of such innocent purchaser, it must be considered that the note had been fully paid and that the entire lien securing its payment had been fully extinguished and finally released of record. In the case at bar the party relying upon said release, being merely a judgment creditor, is not so favored by our registration laws, and is relegated, for the satisfaction of his judgment lien, to what the judgment debtor actually owns in the land covered by the deed of trust; but, in determining the character and extent of that interest, as a matter of fact in contradistinction to a matter apparent upon the mortgage record, the rules for the construction and interpretation of the release are identical in the two cases. It is a matter of common knowledge that in thousands of instances, and all over Texas, titles to *Page 638 
land rest upon just such releases, which, customarily, are considered good and sufficient to release all the land from all the lien, and I can see no good reason whatever for disturbing them.
I can find no avenue of escape from the conclusion that the fair intent and purpose of the release, as disclosed by its terms and provisions, and apparent upon its face, if it states the facts, though but mutely, was to release the entire lien created by said deed of trust, and not merely to release from the operation of that lien the fifty acre tract, the sale of which constituted the immediate occasion for obtaining the release; and such, necessarily, is its legal effect, in the absence of contradictory evidence, from which standpoint, alone, as we have seen, this court must view the item of evidence consisting of the release itself.
Such being the purpose and legal effect of the release upon its face, was it permissible for the trial court to disbelieve and disregard the contradictory oral testimony? I think it was.
Said release was a formal document, solemnly executed by the chief executive officer of the payee bank for record. Presumably it was executed upon due deliberation and with proper care. Aside from that it was entitled to due consideration as a mere receipt in full. Between the inaudible yet cogent evidence presented by the release and said oral testimony there was what the trial court might reasonably consider a sharp and irreconcilable conflict upon the issue of full payment of said mortgage debt, which issue resolved itself into the question whether the statement by the bank, set out in said release, or the oral testimony of its officer, reflected the actual facts involved. Manifestly they were inconsistent. To settle and determine just such conflicts in evidence, in the light of all the facts and circumstances of the case, including the demeanor and appearance of the witnesses, is the peculiar province and function of the trial court. That court evidently rejected said oral testimony and found and held that the release spoke the truth. If it did the note had been fully paid, the lien which had secured it no longer existed, and the judgment lien had became a first lien upon all the unsold land.
For the reasons stated, I think that the judgments in this cause accordingly should be affirmed.
Reversed and Remanded.